          Case 7:21-cv-05177-CS Document 10 Filed 06/17/21 Page 1 of 1




                     BACKENROTH FRANKEL & KRINSKY, LLP
                                  800 Third Avenue
                              New York, New York 10022
                                   (212) 593-1100

                                                           June 17, 2021
The Honorable Cathy Seibel
United States District Court
300 Quarropas Street
White Plains, New York 10601-4140

              Re:     In re 53 Stanhope LLC, Case no. 21-cv-05177-UA

Dear Judge Seibel:

       I am writing as Appellee/Debtor’s counsel in response to the Court Order entered
yesterday under docket no. 9.

       Appellee believes that the above-referenced appeal is related to the appeal pending under
case no. 21-CV-2807 since both appeals arise from decisions in the same procedurally
consolidated bankruptcy cases, both appeals involve common facts and both appeals involve the
same parties.

        If you take the case, the Appellee requests that the due date for its response to the
Appellant’s motion for a stay pending appeal be extended from Saturday, June 19 at 1:00 p.m. to
Sunday June 20 at 1:00 p.m. The Appellees principals are observant Jews and will be unavailable
to assist counsel on Friday night or Saturday, but will be available on Saturday night and Sunday
morning.


       Thank you for your courtesies.
                                                    Respectfully Submitted,

                                                    s/Mark Frankel

                                                    Mark Frankel

cc:    Jennifer Recine (By Email)
       John Cahalan (By Email)
       Andrea Caruso (By Email)
